Citation Nr: 1509958	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  07-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of this hearing is of record.

In May 2013, the Board denied the claim for a TDIU.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Memorandum Decision vacating the portion of the Board's decision that denied a TDIU and remanded the claim to the Board for further consideration.

The issue of entitlement to an increased rating for coronary artery disease has been raised by the record in a May 2013 statement.  In a June 2012 statement, the Veteran appears to also be claiming entitlement to increased ratings for his bilateral eye disability and status post cholecystectomy residuals, as well as service connection for right ear, left shoulder, left clavicle, left elbow, right foot, and right ankle disabilities.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In an April 2014 memorandum decision, the Court found that the Board erred in May 2013 in finding that the Veteran is not unemployable due to service-connected disabilities without more discussion of his "limited educational background, narrow post military employment history," and loss of nursing license in 2011.  The Court found it "especially troubling" given that the Veteran was unable to perform heavy lifting at his most recent nursing jobs and "his inability to do so led to his firing."

Notwithstanding the fact that the Board did not find that the Veteran was explicitly able to secure and follow gainful employment in his same prior capacity as a nurse, but rather, that he was capable of gainful employment, the Board points out that prior to filing a claim for a TDIU, the Veteran repeatedly reported that he was unable to lift and was fired from those jobs due to a nonservice-connected back disability.  For example, during a March 2006 VA examination, the Veteran expressly reported that he has been out of work as an LPN "due to an inability to stand for long periods of time due to his back pain."  He further reported that he had worked eight hours per week for one month in 2005 "but left due to back pain."  In a separate March 2006 VA examination, it was noted that the Veteran "is currently unemployed secondary to back pain."  That examiner also noted that the Veteran changed his story several times as to treatment during the course of the examination.  The foregoing calls into question the reliability of the Veteran's statements regarding his employment history and the severity or impact of his disabilities.

In any event, in November 2014, the Veteran's attorney submitted a report of a private evaluation of the Veteran's employability based solely upon his service-connected disabilities.  However, the Board notes the vocational specialist did not address the Veteran's report of some college with the study of administration, as noted in a June 2006 Social Security Administration evaluation.  Furthermore, while the Veteran reported "no computer skills," the record shows that since at least as early as 2003, the Veteran has been submitting typed, coherent, and well-written arguments on personal letterhead, in support of his claims.  The Board also notes that, while the Veteran had a post service history of work as a nurse or medical assistant from approximately 1993 to 2005 (as reported by the Veteran), he served for 12 years in a nonmedical capacity while in the Army, where he was an infantry soldier, worked at the motor pool, and was a leader.  Thus, his past history is broader than a narrow field of nursing.

In any event, the Board finds that a new medical opinion is necessary that considers the impact of the Veteran's service-connected disabilities.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the paper or electronic claims file. 

2.  Request an opinion from a VA Occupational Medical Specialist, if available, and if not, from a VA physician, to obtain an opinion as to whether the Veteran is unemployable based on the combined effects of his service-connected disabilities since March 11, 2008, and was unemployable prior to that date based on the combined effects of the service-connected disabilities in effect prior to March 11, 2008.  The Veteran's claims file must be reviewed by the examiner.  If a VA examination is deemed necessary, one should be scheduled. 

The examiner must review all pertinent records associated with the paper and electronic claims files.  The examiner must then opine as to whether the Veteran is unable to obtain and retain substantially gainful employment based on the combined effects of his service-connected disabilities (coronary artery disease (CAD), diabetes mellitus, hypertension, chondromalacia of the left patella, status post cholecystectomy, bilateral retinopathy with cataracts, peripheral neuropathy of the bilateral lower extremity, and gastroesophageal reflux disease (GERD) from March 11, 2008, and also whether his service-connected disabilities in effect prior to March 11, 2008, (CAD, diabetes mellitus, hypertension, chondromalacia of the left patella, status post cholecystectomy and GERD) rendered him unemployable prior to that date, without regard to his age or nonservice-connected disabilities.  The salient question is whether the Veteran was capable of performing the physical and mental acts required by employment with respect to his service-connected disabilities, education, training, and prior work history.   The examiner should explain the reasons for the opinions provided.

3.  After completion of the above, review the record      and determine if the Veteran's claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claim remains denied, issue a supplemental statement of the  case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




